DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 10, 14, 19, and 20, is/are rejected under 35 U.S.C. 102a1/a2 as being a1/a2 by U. S. Publication No. 2008/0194961 to Randall.
Regarding Claim 1, Randall teaches a wireless ultrasound probe connected wirelessly to an ultrasound imaging apparatus, the wireless ultrasound probe (fig.  comprising:  5a battery (para 020 teaches a battery); and a charging terminal connector that is coupled to a power supply terminal of the ultrasound imaging apparatus and receives power from the power supply terminal to charge the battery, wherein the charging terminal connector has a unique shape configured to be 10physically coupled to the power supply terminal (para 0023 and figs 8a-c teaches a charging station where the probe is mated to the charging station to charge the battery).  Randall further teaches that the charging terminal connector has a shape corresponding to a shape of the power supply terminal such that the charging terminal connector is coupled only to the predetermined power supply 15terminal of the ultrasound imaging apparatus (para 0023 teaches the charging station mates with the probe, as such the charging station is a predetermined power supply terminal).  
Regarding Claim 3 and 4, Randall teaches that the charging terminal connector comprises a plurality of pins that are coupled to the power supply terminal and is pin mapped such that at least one of the plurality of pins receives power from the 20power supply terminal (fig. 8a-c and para 0124 teaches two contacts/pins element 66) .  
Regarding Claim 5, Randall teaches a wireless communication module; and a controller configured to recognize a battery charging state in which the charging terminal connector is physically coupled to the power supply terminal such that 30power is applied to the battery, and control, when the wireless ultrasound probe is in the 37battery charging state, the wireless communication module to be paired wirelessly to the ultrasound imaging apparatus by using a wireless communication method (para 0155 and 0156 teaches displaying the charging state of the battery).  
Regarding Claim 7, Randall teaches an ultrasound imaging apparatus connected wirelessly with a wireless ultrasound probe, the ultrasound imaging apparatus comprising: a wireless communication module (fig. 2, 15 and para 0084 teaches a wireless communication module); 15a power supply terminal that is coupled to a charging terminal connector of the wireless ultrasound probe to supply a charging power for charging a battery of the wireless ultrasound probe (figs. 8a-c and 15 teaches a wireless ultrasonic probe); a sensor configured to recognize a charging state in which the power supply terminal is physically coupled with the charging terminal connector of the wireless 20ultrasound probe such that power is supplied to the battery (para 0023 and figs 8a-c teaches a charging station where the probe is mated to the charging station to charge the battery); and a controller configured to control the wireless communication module to pair the ultrasound imaging apparatus with the wireless ultrasound probe that is recognized by the sensor as being in the charging state by using a wireless communication method, wherein the power supply terminal has a unique shape configured to be 25physically coupled only with the wireless ultrasound probe including the charging terminal connector having a predetermined shape (para 0023 and figs 8a-c teaches a charging station where the probe is mated to the charging station to charge the battery).  
Regarding Claim 10, Randall teaches a display configured to display a user interface (UI) indicating the charging state of the wireless ultrasound probe and a state of pairing with the wireless ultrasound probe (para 0155 and 0156 teaches displaying the charging state of the battery).  
Regarding Claim 14, Randall teaches a method of connecting an ultrasound imaging apparatus with a wireless ultrasound probe, the method comprising: recognizing a state in which a charging terminal connector of the wireless ultrasound probe is coupled to a power supply terminal of the ultrasound imaging apparatus (para 0023 and figs 8a-c teaches a charging station where the probe is mated to the charging station to charge the battery);  10supplying power to the wireless ultrasound probe coupled to the power supply terminal to charge a battery of the wireless ultrasound probe (figs. 8a-c and 15 teaches a battery for the probe and charging terminals for the battery); and pairing the ultrasound imaging apparatus with the wireless ultrasound probe being charged, by using a wireless communication method (fig. 2, 15 and para 0084 teaches a wireless communication module). Randall further teaches that the power supply terminal has a unique shape configured to be physically coupled only with the wireless ultrasound probe including the charging terminal connector having a predetermined shape (para 0023 and figs 8a-c teaches a charging station where the probe is mated [predetermined shape] to the charging station to charge the battery).  
Regarding Claim 19, Randall teaches displaying a user interface (UI) indicating a state in which the wireless ultrasound probe is charged and a state in which 15the wireless ultrasound probe is paired with the ultrasound imaging apparatus (para 0155 and 0156 teaches displaying the charging state of the battery).  
Regarding Claim 20, Randall teaches recognizing whether pin mapping of the power supply terminal matches pin mapping of the charging terminal connector;  20preventing the power from being supplied to the wireless ultrasound probe when the pin mapping of the power supply terminal does not match the pin mapping of the charging terminal connector; and displaying a user interface (UI) indicating a state in which the power is prevented from being supplied to the wireless ultrasound probe (para 0023 and figs 8a-c teaches a charging station where the probe is mated to the charging station to charge the battery, as such if the probe doesn’t mate, it will not charge).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2008/0194961 to Randall in view of U. S. Publication No. 2015/0245823 to Jin et al.
Regarding Claim 6 and 18, Randall teaches all of the above claimed limitations bot does not expressly teach teaches a wireless ultrasonic probe with a biometric 5recognition module configured to acquire biometric information including at least one of a user's fingerprint, iris, and facial contour, wherein the controller is further configured to identify the user based on the biometric information acquired by the biometric recognition module and control the wireless communication module to be paired with the ultrasound imaging apparatus by 10using a wireless communication method according to the identified user.
Jin teaches teaches a wireless ultrasonic probe with a biometric 5recognition module configured to acquire biometric information including at least one of a user's fingerprint, iris, and facial contour, wherein the controller is further configured to identify the user based on the biometric information acquired by the biometric recognition module and control the wireless communication module to be paired with the ultrasound imaging apparatus by 10using a wireless communication method according to the identified user (para 0177-0179 teaches acquiring biometric information to confirm identity of the user, to use the probe).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Randall with a biometrically secure probe as taught by Jin, since such a setup would result in a more secure system.
Regarding Claim 8 and 16, Jin teaches a user input interface configured to receive a password or a specific pattern from a user, 38wherein the controller is further configured to determine, when the charging state is recognized, whether to pair the ultrasound imaging apparatus with the wireless ultrasound probe based on the received password or specific pattern (para 0177-0179 teaches acquiring password/pattern/biometric information to confirm identity of the user, to use the probe).


Allowable Subject Matter
Claims 11-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2008/0194961 to Randall; U. S. Publication No. 2015/0245823 to Jin et al.; U. S. Publication No. 2007/0167754 to Okuno et al.; and U. S. Patent no. 8,519,998 to Hashimoto none of the prior art alone or in combination teaches a wireless ultrasonic probe with a power supply terminal comprises a plurality of pins and is pin mapped such that at least one of the plurality of pins supplies power to the wireless ultrasound probe via the charging terminal connector, 20wherein the sensor is further configured to recognize whether pin mapping of the power supply terminal matches pin mapping of the charging terminal connector, and wherein the controller is further configured to determine whether to pair the ultrasound imaging apparatus with the wireless ultrasound probe, based on a result of the recognizing by the sensor as to whether the pin mapping of the power supply 25terminal matches the pin mapping of the charging terminal connector.

Response to Arguments
Applicant's arguments filed 03/25/22 have been fully considered but they are not persuasive. 
Applicant argues that none of the references teaches the amended limitation, from claim 2, “wherein the charging terminal connector has a shape corresponding to a shape of the power supply terminal such that the charging terminal connector is coupled only to the predetermined power supply terminal of the ultrasound imaging apparatus”.
Examiner would like to point out that Randall teaches that the charging terminal connector has a shape corresponding to a shape of the power supply terminal such that the charging terminal connector is coupled only to the predetermined power supply 15terminal of the ultrasound imaging apparatus (para 0023 teaches the charging station mates with the probe, as such the charging station is a predetermined power supply terminal).  
Furthermore the “shape” is not clearly defined, as such any charging station that mates with a probe, would inherently have connectors and pins that couple to each other, and all pins and connectors have structure/shape, as such all claim limitations have been met and made FINAL.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793